Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
 	Claims 1, 10, and 19 have been amended. Claims 4, 8, 9, 13, 17, and 18 have been canceled. Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 101 have been fully considered but are moot in part and unpersuasive in part as explained below. 
Applicant’s initial argument on page 10 that taking a blood pressure measurement using a automatic blood pressure machine and taking an image using an x-ray machine are beyond the capability of the human mind are moot because the claims are not construed as reciting a mental process. However, Examiner also notes that the automatic blood pressure machine and x-ray machine do not themselves fall within the scope of the abstract idea, and are addressed in context of their functions as part of Step 2A Prong 2 and Step 2B. 
Applicant further argues that the invention integrates any abstract idea “into the practical application of taking a blood pressure measurement” on the basis that “taking a blood pressure measurement is a medical-field based method for determining patient blood pressure, and is clearly a practical application of any alleged abstract idea.” Applicant additionally argues that “the ability to diagnose disease based on a blood pressure measurement as recited in the claims provides a significant benefit to humanity as a whole and a practical application of any alleged abstract idea.” Examiner respectfully disagrees. “Taking a blood pressure measurement” or taking an x-ray are not themselves listed in the 2019 PEG as examples of subject matter which may integrate an abstract idea into a practical application, and Applicant does not assert that these qualify as any of the listed examples. Furthermore, Examiner notes that the claims do not expressly recite diagnosing disease based on a blood pressure measurement. Even if they did, a broad assertion that such a function “provides a significant benefit to humanity as a whole” is likewise not among the potential subject matter which may integrate an abstract idea into a practical application. 
Similarly, Applicant’s argument that “being able to have a conversational dialogue with a machine using a specialized user interface full of non-generic computer elements is believed to rise to a practical application of any alleged abstract idea” is not persuasive. Firstly, Examiner respectfully disagrees that the interface is “full of non-generic computer elements.” As explained in Step 2A Prong 2 below, the NLP, ASR, and Text-to-Speech elements of the interface are only recited at a high level of generality as used to process user utterances to extract data as well as converting text information into speech. The disclosure similarly only provides a broad disclosure of these elements and their functions, and each is construed as software operating on generic computer hardware such as processors. Secondly, Applicant does not provide further arguments as to how these elements amount to a practical application beyond asserting that the interface “permits a natural conversation between a user and machines.” As noted above, each of these elements is only recited at a high level of generality as implementing various functions within the abstract idea, and are only broadly disclosed in the context of their respective functions.

Applicant next argues that that automatic blood pressure machine and x-ray machine recited in the claims are specialized pieces of equipment, and that the claimed invention is therefore “implemented with a particular machine.” Examiner respectfully disagrees. As explained in Step 2A Prong 2 and Step 2B below, the automatic blood pressure machine and x-ray machine are only recited in their broad capacity as used to acquire blood pressure and imaging data from a patient. MPEP 2106.05(f) does not limit machines which may be recited merely to apply an exception to only generic computers. Rather, it expressly states that “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)… does not integrate a judicial exception into a practical application or provide significantly more” (emphasis added). For example, it lists a telephone unit, which is not merely a generic computer, used in its ordinary capacity to make calls and take photos as only constituting mere instructions to implement the abstract idea using the telephone as a tool. 
Applicant further argues starting on page 13 that the claims “essentially recite a particular transformation of a user supplied blood pressure (a physical state) into a blood pressure measurement (a numerical value),” and therefore effect a particular transformation or reduction of an article. Examiner respectfully disagrees. Examiner notes that the blood pressure of a user is not an “article” which itself can be reduced or transformed. Rather, the claims recite recording a user’s blood pressure as data, and merely collecting data does not effect a “particular transformation or reduction of an article.” MPEP 2106.05(c) states that “[a]n "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article.” A blood pressure does not constitute a physical object or substance, and merely recording that blood pressure does not constitute transformation of “blood pressure” itself into some other state or thing. Likewise, outputting data in a particular format, such as outputting inquiry path information in the form of audio via text-to-speech, does not transform an “article” as set out in the MPEP into a different state or thing. Data does not constitute a physical object or substance, and conversion of data into a different type or format does not change a physical object or substance.

Applicant cites a portion of the sample disclosure from Example 42 provided with the 2019 PEG, which describes a graphical interface used to view or update patient information and standardize the format of the information. Applicant argues that the presently recited interface is standardizes the acoustic utterances of a user and is therefore analogous to Example 42. However, Examiner notes that Applicant does not actually cite any of the claim language provided in Example 42, which is critical to the question of whether an element might integrate a claim into a practical application. Examiner respectfully disagrees that the claims recite a form of standardization analogous to Example 42, but merely converting data into a standard format without further context of that function in a claim is not sufficient to conclude that a claim integrates an abstract idea into a practical application.
The rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 101 is maintained.

C.	Applicant's arguments with respect to the rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 103 have been fully considered but they are not persuasive in part and moot in part.
Applicant argues starting on page 15 that Zhong does not disclose calculating an IEI of each of candidate inquiry paths. Applicant asserts that a symptom is a single node while a path involves at least two nodes. However, Zhong discloses both determining a score for each symptom using the graph and each symptom having further dimensional information within the graph, i.e. multiple steps (see Zhong [38] and [39]), for which questions can be presented to the user as part of that path. Examiner notes that the claims only require generating the IEI for the path, which would encompass using the symptom associated with the path to generate the IEI.
With respect to Applicant’s arguments that the cited Bates and Kutty references do not disclose a graph, Examiner notes that neither reference is relied on to teach a graph.
Examiner respectfully disagrees that the cited references do not disclose calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on relative entities and relationships of the relative entities from the graph and an integration of severity factors of the symptoms. Paragraphs 33 and 34 of Zhong describe an embodiment where life-threatening symptoms are weighted higher than less severe symptoms in determining a disease, while paragraphs 30 and 35-39 describe this disease determination as part of determining the discriminative score, i.e. the IEI. Examiner notes that the claim only requires an “integration” of severity factors of the symptoms, which is construed as the involvement of a severity factor in any capacity. Applicant’s argument encompassing the portion reciting the severity factors derived from the attributes is moot because none of the argued references are used to teach this limitation.
Examiner lastly respectfully disagrees with Applicant’s assertion that none of the cited references teach or suggest “an automatic blood pressure machine for taking a blood pressure measurement and an XRAY machine for taking a targeted image responsive to the recommended inquiry path based on the graph.” Examiner initially notes that claim 1 does not contain the exact quoted language. Specifically claim 1 recites “an automatic blood pressure machine for taking a blood pressure measurement and an XRAY machine for taking a targeted image responsive to the recommended inquiry path”. Figure 3 and paragraphs 18, 20, 44, and 63-69 of Bates describe an automated diagnostics system prompting a patient for information, i.e. an inquiry path, and requesting that the patient take a blood pressure measurement using an automatic blood pressure meter in order to confirm or rule out diagnoses. Paragraphs 97, 119, 141-143, and 148 of Kutty further describe an assisted diagnostic system providing a recommended series of inquiries for a patient, and having an x-ray test performed to confirm an impression based on the patient responses, while paragraph 180 provides an example where the system determines that a chest x-ray is necessary based on an impression of tuberculosis. Applicant does not provide specific arguments addressing these references.

The rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 5, and 7 are drawn to a system, claims 10, 11, 14, and 16 are drawn to a method, and claim 19 is drawn to a computer program product comprising a non-transitory computer readable medium, each of which is within the four statutory categories (i.e. a machine, a process, and an article of manufacture). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
conducting an acoustic-based conversational health inquiry with a user using user utterances and processing the user utterances to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user;
receiving a graph specifying the symptoms, the attribute types, and the attribute values, at least one of the symptoms having other symptoms associated therewith via edge connections and extracting relative entities and relationships of the relative entities from the graph;
calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on the relative entities and the relationships of the relative entities from the graph and an integration of severity factors of the symptoms derived from the attribute values; and
calculating a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths;
taking a blood pressure measurement and taking a targeted image responsive to the recommended inquiry path,
transforming the recommended inquiry path into a representative acoustic utterance to be uttered to the user.
 
The above steps constitute a method of organizing human activity in the form of managing relationships or interactions between people and therefore recite an abstract idea. Fundamentally the process is that of asking a patient a series of questions selected to efficiently collect symptoms, symptom attributes, and attribute values from the patient along with collecting patient data such as blood pressure and xray images based on the questions. A healthcare provider would perform these functions routinely as part of examining a patient and collecting relevant medical information, and would likewise know how to ask relevant questions which the provider thinks will most efficiently elicit the desired diagnostic information. 
 
Claim 10 recites, in part, performing the steps of:
conducting an acoustic-based conversational health inquiry with a user using user utterances and processing the user utterances to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user;
receiving a graph specifying the symptoms, the attribute types, and the attribute values, at least one of the symptoms having other symptoms associated therewith via edge connections and extracting relative entities and relationships of the relative entities from the graph;
calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on the relative entities and the relationships of the relative entities from the graph and an integration of severity factors of the symptoms derived from the attribute values; and
calculating a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths;
taking a blood pressure measurement responsive to a pre-diagnosis corresponding to the recommended inquiry path, and taking a targeted image responsive to the recommended inquiry path,
transforming the recommended inquiry path into a representative acoustic utterance to be uttered to the user.
 
The above steps constitute a method of organizing human activity in the form of managing relationships or interactions between people and therefore recite an abstract idea. Fundamentally the process is that of asking a patient a series of questions selected to efficiently collect symptoms, symptom attributes, and attribute values from the patient along with collecting patient data such as blood pressure and x-ray images based on the questions. A healthcare provider would perform these functions routinely as part of examining a patient and collecting relevant medical information, and would likewise know how to ask relevant questions which the provider thinks will most efficiently elicit the desired diagnostic information. 



Claim 19 recites, in part, performing the steps of:
conducting an acoustic-based conversational health inquiry with a user using user utterances and processing the user utterances to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user;
receiving a graph specifying the symptoms, the attribute types, and the attribute values and extracting relative entities and relationships of the relative entities from the graph;
calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph, at least some having multiple steps and multiple symptoms, based on the relative entities and the relationships of the relative entities from the graph and an integration of severity factors of the symptoms derived from the attribute values; and
calculating a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths;
taking a blood pressure measurement responsive to the recommended inquiry path, and taking a targeted image responsive to the recommended inquiry path,
transforming the recommended inquiry path into a representative acoustic utterance.
 
The above steps constitute a method of organizing human activity in the form of managing relationships or interactions between people and therefore recite an abstract idea. Fundamentally the process is that of asking a patient a series of questions selected to efficiently collect symptoms, symptom attributes, and attribute values from the patient along with collecting patient data such as blood pressure and x-ray images based on the questions. A healthcare provider would perform these functions routinely as part of examining a patient and collecting relevant medical information, and would likewise know how to ask relevant questions which the provider thinks will most efficiently elicit the desired diagnostic information. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 

Claim 1 additionally recites 1) a user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system which performs the function of processing the user utterances and the dialog manager having a Text-to-Speech system which transforms the recommended inquiry path into machine-generated acoustic utterances, 2) a memory which stores program code, 3) a processor device which runs the program code and performs data processing functions such as extracting the symptoms, attribute types of the symptoms, and attribute values of the symptoms from user speech and calculating the IEI, 4) an automatic blood pressure machine recited as performing the function of taking the blood pressure measurement, and 5) an XRAY machine recited as performing the function of taking the targeted image.

Claim 10 additionally recites 1) a user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system which performs the function of processing the user utterances and the dialog manager having a Text-to-Speech system which transforms the recommended inquiry path into machine-generated acoustic utterances, 2) a processor device which performs data processing functions such as extracting the symptoms, attribute types of the symptoms, and attribute values of the symptoms from user speech and calculating the IEI, 4) an automatic blood pressure machine recited as performing the function of taking the blood pressure measurement, and 5) an XRAY machine recited as performing the function of taking the targeted image.

Claim 19 additionally recites 1) a non-transitory computer-readable storage medium which stores program instructions, 2) a processor device of a computer which runs the program instructions and performs the data processing functions of transforming the symptoms, attribute types, and attribute values, extracting the relative entities and relationships, calculating the IEI, and calculating the recommended inquiry path, 3) a user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system which performs the function of processing the user utterances and the dialog manager having a Text-to-Speech system which transforms the recommended inquiry path into machine-generated acoustic utterances, 4) an automatic blood pressure machine recited as performing the function of taking a blood pressure measurement, and 5) an XRAY machine recited as performing the function of taking a targeted image.

Paragraphs 109-111 of the specification as originally filed describe a computing device for performing the disclosed functions as a device having a CPU, memory storing program instructions, and input/output devices. The computing device, processor device, and memory are therefore given their broadest reasonable interpretation as generic computer elements.
Paragraph 32 states that a user interface includes a natural language unit having a natural language processing system and an automatic speech recognition system. However, no description of these elements is provided beyond stating that they are components of the interface. Given that no disclosure is provided of these elements beyond naming them as components of the interface, each is given its broadest reasonable interpretation as software running on a generic computer.
Paragraphs 32 and 37 describe the user interface including a Text-to-Speech system “in order to transform textual and/or other representations of a response into a machine-generated acoustic utterance for the user to hear.” However, no further disclosure is provided of the structure or functioning of the TTS system itself. The Text-to-Speech system is therefore given its broadest reasonable interpretation as software running on a generic computing device.

Paragraph 40 lists an X-ray machine and an automatic blood pressure machine as two example “controlled systems,” while paragraph 42 provides an example where an automatic blood pressure machine is used to take a patient’s blood pressure and an example where an x-ray machine is used to take a chest x-ray. No further description of these devices is provided beyond their general use in acquiring their respective types of data.

The use of the a processor device, memory, and non-transitory computer-readable storage medium to perform functions such as performing data functions and storing executable instructions only amounts to mere instructions to implement the functions of the abstract idea using generic computing devices as tools. 
Likewise, the use of a user interface having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system to process user utterances also only amounts to mere instructions to implement respective functions of the abstract idea using generic computing devices as tools. As stated above, the NLP system and ASR system are each construed as software running on a generic computing device, and each is only generically recited as implementing the function of processing the user utterance as listed above. 
The use of a text-to-speech system to transform the recommended inquiry path into a representative acoustic utterance also only amounts to mere instructions to implement the functions of the abstract idea using generic computing devices as tools given that it is only broadly recited as transforming text to speech for output. This element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The use of an automatic blood pressure machine to acquire blood pressure data and an X-ray machine to acquire an image also amounts to mere instructions to implement respective functions of the abstract idea using machines or devices as tools. In each case the respective device is only being broadly recited as used to implement the function of collecting the specific type of data that device is designed to collect.
These additional elements therefore do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 10, and 19 only recite the processor device, memory, non-transitory computer-readable storage medium, user interface having a Natural Language Processing (NLP) system, an Automatic Speech Recognition (ASR) system, and Text-to-Speech system, automatic blood pressure machine, and x-ray machine as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims

Claims 2 and 11 recite calculating the IEI recursively. These limitations fall within the scope of the abstract idea as set out above.

Claims 5 and 14 recite receiving user updates to an inquiry reference model. These limitations fall within the scope of the abstract idea as set out above.
Claims 5 and 14 additionally recite the user interface as performing the function of receiving the user updates. 
As cited above, paragraph 32 describes a user interface as including an NLP system and an ASR system. However, no description of these elements is provided beyond stating that they are components of the interface, and no further disclosure is provided of the interface with respect to the function of receiving user updates to an inquiry reference model. Given that no disclosure is provided of these elements beyond naming them as components of the interface, each is given its broadest reasonable interpretation as software running on a generic computer.
The user of a user interface to receive input from a user only amounts to mere instructions to implement respective functions of the abstract idea using generic computing devices as tools. This element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 7 and 16 recite wherein the recommended inquiry path comprises a question directed to determining one or more attribute types of a given symptom. These limitations fall within the scope of the abstract idea as set out above.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
	Claim Rejections - 35 USC § 112(a)
The prior rejection of claims 1, 2, 4, 5, 7-11, 13, 14, and 16-19 under 35 USC 112(a) is withdrawn based on the amendment filed 3/18/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claims 1, 10, and 19, the newly added recitation of "severity factors of the symptoms derived from the attribute values" appears to constitute new matter. Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed. 
Paragraph 6 of the specification states that a severity factor is the fraction of diseases with which a symptom or symptom property is association are severe diseases, and paragraphs 79 and 80 describe a symptom and each of a series of attributes of the symptom having respective severity factors. However, the attribute values are not themselves used to derive the severity value of the symptom. Rather, the symptom has its own severity factor and each attribute value has a respective, separate, severity factor. While the disclosure describes deriving severity values of the attribute values from the attribute values, it does not describe deriving severity factors of the symptoms from the attribute values.

With further regard to claims 1, 10, and 19, the newly added recitation of at least some of the candidate inquiry paths through the graph having multiple symptoms appears to constitute new matter. Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed. 
Figure 8 and paragraphs 65-73 describe generating candidate inquiry paths, where the process consists of querying the reference model for relevant symptoms, “for each relevant symptom, generat[ing] an inquiry candidate "do you have such <symptom>?", querying the model for attributes of the symptom, and generating an inquiry candidate asking for the attribute type of the <symptom>. Figure 9 and paragraphs 74-76 further reinforce that the generated inquiry paths consist of a single symptom and associated attributes, providing an example where, for a received symptom of cough, the system outputs a series of inquiries about the symptom of expectoration and a series of symptom attributes. Figure 10 and paragraphs 77-80 provide another example inquiry path having exactly one symptom followed by attributes of that symptom. 
Claims 2, 5, 7, 11, 14, and 16 inherit the deficiencies of claims 1 and 10 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 112(b)
The prior rejection of claims 1, 2, 4, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 112(b) is withdrawn based on the amendment filed 3/18/2022.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 10, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent Application Publication 2018/0011979) in view of Endo et al (US Patent Application Publication 2017/0161370), Iliff (WO-9802836), Bates (US Patent Application Publication 2017/0323071), and Kutty (US Patent Application Publication 2016/0321431).

With respect to claim 1, Zhong discloses the claimed computer processing system for facilitating medical conversation, comprising:
a user interface for processing user input to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user (Figure 1 element 120, [19], [20], [22], [39], and [43] describe a user interface used to collect information from a patient about symptoms and dimension, i.e. attribute, data for the symptoms);

a memory for storing program code ([41], [44], and [45] describe the system including a memory storing program code); and

a processor device for running the program code ([42] and [45]) to 
receive a graph specifying the symptoms, the attribute types, and the attribute values ([19], [21]-[23], [29], [33], and [38] describe receiving a graph having the symptoms and attributes, and identifying the symptoms and attributes in the graph), at least one of the symptoms having other symptoms associated therewith via edge connections ([21] states that nodes include symptoms, and that edges between nodes represent relationships between entities of the nodes; Figure 2 shows the graph having nodes connected via edges as described in [6] and [21]);

calculate an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on relative entities and relationships of the relative entities from the graph ([26], [29], [30], and [35]-[39] describe determining a discriminative score, i.e. an IEI, for each symptom based on the graph, where the discriminative score represents the ability of the symptom to differentiate between diseases and where a question is generated based on the discriminative score, i.e. the score indicates the efficiency of inquiring about the symptom. Examiner notes that an “inquiry path” is construed as including a question pertaining to a symptom) and an integration of severity factors of the symptoms ([33] and [34] describe an embodiment where life-threatening symptoms are weighted higher than less severe symptoms in determining a disease, while [30] and [35]-[39] describe this disease determination as part of determining the discriminative score, i.e. the IEI. Examiner notes that the claim only requires an “integration” of severity factors of the symptoms, which is construed as the involvement of a severity factor in any capacity); and

calculate a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths ([37]-[39] describe selecting a symptom based on the discriminative score and generating a question about the symptom, recommending an inquiry path);


but does not expressly disclose:
the user interface being for conducting an acoustic-based conversational health inquiry with a user using user and machine generated utterances and having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system for processing user utterances;
extracting the symptoms, attribute types for the symptoms and attribute values for the symptoms from a user by processing the user utterances;
the severity factors of the symptoms derived from the attribute values;
an automatic blood pressure machine for taking a blood pressure measurement and an XRAY machine for taking a targeted image, responsive to the recommended inquiry path;
wherein the dialog manager has a Text-To-Speech system for transforming the recommended inquiry path into a representative machine generated acoustic utterance to be uttered to the user.

However, Endo teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to employ a user interface having a natural language unit and a dialog manager, with the natural language unit having an NLP system and an ASR system to extract symptoms, attribute types and attribute values by processing user utterances (Figure 2 element 22, [57]-[61], and [97] describe the system receiving a user’s verbal answer to a question, transcribing the speech into text, and then analyzing the text to extract symptoms and associated information) and to use a text-to-speech system to transform patient questions on an inquiry path into acoustic utterances to be uttered to a user (Figure 2 element 30, [64], [65], and [96] describe converting questions to be asked to a patient into speech using a speech synthesis unit and speaker).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include a natural language processing system and an automatic speech recognition system as part of the user interface and to extract the symptoms, attribute types for the symptoms, and attribute values for the symptoms by processing user utterances and to use a text-to-speech system to transform patient questions on an inquiry path into acoustic utterances to be uttered to a use as taught by Endo since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already teaches receiving input from a user via a user interface and analyzing that input to extract symptoms, attribute types for the symptoms, and attribute values for the symptoms as well as presenting questions to the user, and performing those functions using a natural language processing system and automatic speech recognition system as well as a text-to-speech system as taught by Endo would perform those same functions in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Iliff further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to determine a severity factor of a symptom using attribute values of the symptom (p.18 lines 8-16, p.26 lines 10-12, and p.27 lines 29-33 describe determining a weight for a symptom based on the severity of the symptom and other attributes, where the weight indicates how much the symptom contributes toward a diagnosis, i.e. a severity factor).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to determine a severity factor of a symptom using attribute values of the symptom as taught by Iliff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses both a severity factor for a symptom and determining severity as an attribute of a symptom (see e.g. [38]), and determining the severity factor for the symptom based on the severity as an attribute value as taught by Endo would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Bates further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to have an automatic blood pressure machine take a blood pressure measurement responsive to a recommended inquiry path (Figure 3, [18], [20], [44], and [63]-[69] describe an automated diagnostics system prompting a patient for information and requesting that the patient take a blood pressure measurement using an automatic blood pressure meter in order to confirm or rule out diagnoses).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include having an automatic blood pressure machine take a blood pressure measurement responsive to a recommended inquiry path as taught by Bates since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses determining symptom data to collect from a patient based on a recommended inquiry path, and collecting a blood pressure measurement using an automatic blood pressure machine as part of collecting that symptom data as taught by Bates would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Kutty lastly teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to have an XRAY machine take a targeted image, responsive to a recommended inquiry path ([97], [119], [141]-[143], and [148] describe an assisted diagnostic system providing a recommended series of inquiries for a patient, and having an x-ray test performed to confirm an impression based on the patient responses; [180] provides an example where the system determines that a chest x-ray is necessary based on an impression of tuberculosis).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include having an XRAY machine take a targeted image, responsive to the recommended inquiry path as taught by Kutty since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses determining symptom data to collect from a patient based on a recommended inquiry path, and collecting a targeted image using an x-ray machine as part of collecting that symptom data as taught by Kutty would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).


With respect to claim 2, Zhong/Endo/Iliff/Bates/Kutty teaches the computer processing system of claim 1. Zhong further discloses: 
wherein the IEI is calculated recursively (Figure 3 element 345, [28], and [40] describe repeating the process after each new observed symptom is collected, i.e. the IEI is calculated each time after a new observed symptom is collected, which is construed as calculating the IEI “recursively” given that a recursive calculation is one which incorporates previous rounds of calculation, and no definition of calculating the IEI recursively is provided in the disclosure).

With respect to claim 7, Zhong/Endo/Iliff/Bates/Kutty teaches the computer processing system of claim 1. Zhong further discloses: 
wherein the recommended inquiry path comprises a question directed to determining one or more attribute types of a given symptom ([20] and [39] describe generating questions related to dimensional information such as intensity, frequency, and duration, i.e. attribute types).

With respect to claim 10, Zhong discloses the claimed computer-implemented method for facilitating medical conversation, the method comprising:
conducting, by a user interface, a conversational health inquiry with a user, processing user input to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user (Figure 1 element 120, [19], [20], [22], [39], and [43] describe a user interface used to collect information from a patient about symptoms and dimension, i.e. attribute, data for the symptoms); 

receiving, by a processor device ([42] and [45]), a graph specifying the symptoms, the attribute types, and the attribute values ([19], [21]-[23], [29], [33], and [38] describe receiving a graph having the symptoms and attributes, and identifying the symptoms and attributes in the graph), at least one of the symptoms having other symptoms associated therewith via edge connections ([21] states that nodes include symptoms, and that edges between nodes represent relationships between entities of the nodes; Figure 2 shows the graph having nodes connected via edges as described in [6] and [21]) and extracting, by the processor device, relative entities and relationships of the relative entities from the graph ([21]-[23], [29], [33], and [38] describe identifying the symptoms and attributes in a graph and extracting them);

calculating, by the processor device, an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on the relative entities and the relationships of the relative entities ([26], [29], [30], and [35]-[39] describe determining a discriminative score, i.e. an IEI, for each symptom based on the graph, where the discriminative score represents the ability of the symptom to differentiate between diseases and where a question is generated based on the discriminative score, i.e. the score indicates the efficiency of inquiring about the symptom. Examiner notes that an “inquiry path” is construed as including a question pertaining to a symptom) and an integration of severity factors of the symptoms ([33] and [34] describe an embodiment where life-threatening symptoms are weighted higher than less severe symptoms in determining a disease, while [30] and [35]-[39] describe this disease determination as part of determining the discriminative score, i.e. the IEI. Examiner notes that the claim only requires an “integration” of severity factors of the symptoms, which is construed as the involvement of a severity factor in any capacity); 

calculating, by the processor device, a recommended inquiry path through the graph from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths ([37]-[39] describe selecting a symptom based on the discriminative score and generating a question about the symptom, recommending an inquiry path);

but does not expressly disclose:
the conversational health inquiry being acoustic-based using user and machine generated utterances, with the user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system for processing the user utterances to extract the symptoms, attribute types for the symptoms and attribute values for the symptoms from a user; and
the severity factors of the symptoms derived from the attribute values;
taking, by an automatic blood pressure machine, a blood pressure measurement responsive to a pre-diagnosis corresponding to the recommended inquiry path; and 
taking, by an XRAY machine, a targeted image responsive to the recommended inquiry path;
wherein the dialog manager has a Text-To-Speech system for transforming the recommended inquiry path into a representative machine generated acoustic utterance to be uttered to the user.

However, Endo teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to employ a user interface having a natural language unit and a dialog manager, with the natural language unit having an NLP system and an ASR system to extract symptoms, attribute types and attribute values by processing user utterances (Figure 2 element 22, [57]-[61], and [97] describe the system receiving a user’s verbal answer to a question, transcribing the speech into text, and then analyzing the text to extract symptoms and associated information) and to use a text-to-speech system to transform patient questions on an inquiry path into acoustic utterances to be uttered to a user (Figure 2 element 30, [64], [65], and [96] describe converting questions to be asked to a patient into speech using a speech synthesis unit and speaker).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include a natural language processing system and an automatic speech recognition system as part of the user interface and to extract the symptoms, attribute types for the symptoms, and attribute values for the symptoms by processing user utterances and to use a text-to-speech system to transform patient questions on an inquiry path into acoustic utterances to be uttered to a use as taught by Endo since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already teaches receiving input from a user via a user interface and analyzing that input to extract symptoms, attribute types for the symptoms, and attribute values for the symptoms as well as presenting questions to the user, and performing those functions using a natural language processing system and automatic speech recognition system as well as a text-to-speech system as taught by Endo would perform those same functions in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Iliff further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to determine a severity factor of a symptom using attribute values of the symptom (p.18 lines 8-16, p.26 lines 10-12, and p.27 lines 29-33 describe determining a weight for a symptom based on the severity of the symptom and other attributes, where the weight indicates how much the symptom contributes toward a diagnosis, i.e. a severity factor).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to determine a severity factor of a symptom using attribute values of the symptom as taught by Iliff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses both a severity factor for a symptom and determining severity as an attribute of a symptom (see e.g. [38]), and determining the severity factor for the symptom based on the severity as an attribute value as taught by Endo would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Bates further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to have an automatic blood pressure machine take a blood pressure measurement responsive to a recommended inquiry path (Figure 3, [18], [20], [44], and [63]-[69] describe an automated diagnostics system prompting a patient for information and requesting that the patient take a blood pressure measurement using an automatic blood pressure meter in order to confirm or rule out diagnoses).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include having an automatic blood pressure machine take a blood pressure measurement responsive to a recommended inquiry path as taught by Bates since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses determining symptom data to collect from a patient based on a recommended inquiry path, and collecting a blood pressure measurement using an automatic blood pressure machine as part of collecting that symptom data as taught by Bates would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Kutty lastly teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to have an XRAY machine take a targeted image, responsive to a recommended inquiry path ([97], [119], [141]-[143], and [148] describe an assisted diagnostic system providing a recommended series of inquiries for a patient, and having an x-ray test performed to confirm an impression based on the patient responses; [180] provides an example where the system determines that a chest x-ray is necessary based on an impression of tuberculosis).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include having an XRAY machine take a targeted image, responsive to the recommended inquiry path as taught by Kutty since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses determining symptom data to collect from a patient based on a recommended inquiry path, and collecting a targeted image using an x-ray machine as part of collecting that symptom data as taught by Kutty would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).


Claim 11 recites limitations similar to those recited in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 16 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

With respect to claim 19, Zhong discloses the claimed computer program product for facilitating medical conversation, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method ([41], [42], [44], and [45] describe the system including a memory storing program code and processors executing the code) comprising:
conducting, by a user interface, a conversational health inquiry with a user, processing user input to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user (Figure 1 element 120, [19], [20], [22], [39], and [43] describe a user interface used to collect information from a patient about symptoms and dimension, i.e. attribute, data for the symptoms);

receiving, by a processor device of the computer, a graph specifying the symptoms, the attribute types, and the attribute values ([19], [21]-[23], [29], [33], and [38] describe receiving a graph having the symptoms and attributes, and identifying the symptoms and attributes in the graph) and extracting, by the processor device, relative entities and relationships of the relative entities from the graph ([21]-[23], [29], [33], and [38] describe identifying the symptoms and attributes in a graph and extracting them);

calculating, by the processor device, an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph, at least some having multiple steps, based on the relative entities and the relationships of the relative entities ([26], [29], [30], and [35]-[39] describe determining a discriminative score, i.e. an IEI, for each symptom based on the graph, where the discriminative score represents the ability of the symptom to differentiate between diseases and where a question is generated based on the discriminative score, i.e. the score indicates the efficiency of inquiring about the symptom. Examiner notes that an “inquiry path” is construed as including a question pertaining to a symptom) and an integration of severity factors of the symptoms ([33] and [34] describe an embodiment where life-threatening symptoms are weighted higher than less severe symptoms in determining a disease, while [30] and [35]-[39] describe this disease determination as part of determining the discriminative score, i.e. the IEI. Examiner notes that the claim only requires an “integration” of severity factors of the symptoms, which is construed as the involvement of a severity factor in any capacity); and

calculating, by the processor device, a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths ([37]-[39] describe selecting a symptom based on the discriminative score and generating a question about the symptom, recommending an inquiry path);

but does not expressly disclose:
the conversational health inquiry being acoustic-based using user and machine generated utterances, with the user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system for processing the user utterances to extract the symptoms, attribute types for the symptoms and attribute values for the symptoms from a user; and
at least some of the inquiry paths having multiple symptoms;
the severity factors of the symptoms derived from the attribute values;
taking, by an automatic blood pressure machine, a blood pressure measurement responsive to the recommended inquiry path; and 
taking, by an XRAY machine, a targeted image responsive to the recommended inquiry path;
wherein the user interface has a Text-To-Speech system for transforming the recommended inquiry path into a representative acoustic utterance.

However, Endo teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to employ a user interface having a natural language unit and a dialog manager, with the natural language unit having an NLP system and an ASR system to extract symptoms, attribute types and attribute values by processing user utterances (Figure 2 element 22, [57]-[61], and [97] describe the system receiving a user’s verbal answer to a question, transcribing the speech into text, and then analyzing the text to extract symptoms and associated information) and to use a text-to-speech system to transform patient questions on an inquiry path into acoustic utterances to be uttered to a user (Figure 2 element 30, [64], [65], and [96] describe converting questions to be asked to a patient into speech using a speech synthesis unit and speaker), where at least some of the inquiry paths have multiple symptoms (Figures 4, 8, and 20, [35], [71], and [76] describe an inquiry path involving questions directed to a plurality of different symptoms).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include a natural language processing system and an automatic speech recognition system as part of the user interface and to extract the symptoms, attribute types for the symptoms, and attribute values for the symptoms by processing user utterances and to use a text-to-speech system to transform patient questions on an inquiry path into acoustic utterances to be uttered, where at least some of the inquiry paths have multiple symptoms to a use as taught by Endo since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already teaches receiving input from a user via a user interface and analyzing that input to extract symptoms, attribute types for the symptoms, and attribute values for the symptoms as well as presenting questions to the user, as well as teaching different inquiry paths having a symptom, and performing the recognition and extraction functions using a natural language processing system and automatic speech recognition system as well as a text-to-speech system along with including additional symptoms in the inquiry path as taught by Endo would perform those same functions in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Iliff further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to determine a severity factor of a symptom using attribute values of the symptom (p.18 lines 8-16, p.26 lines 10-12, and p.27 lines 29-33 describe determining a weight for a symptom based on the severity of the symptom and other attributes, where the weight indicates how much the symptom contributes toward a diagnosis, i.e. a severity factor).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to determine a severity factor of a symptom using attribute values of the symptom as taught by Iliff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses both a severity factor for a symptom and determining severity as an attribute of a symptom (see e.g. [38]), and determining the severity factor for the symptom based on the severity as an attribute value as taught by Endo would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Bates further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to have an automatic blood pressure machine take a blood pressure measurement responsive to a recommended inquiry path (Figure 3, [18], [20], [44], and [63]-[69] describe an automated diagnostics system prompting a patient for information and requesting that the patient take a blood pressure measurement using an automatic blood pressure meter in order to confirm or rule out diagnoses).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include having an automatic blood pressure machine take a blood pressure measurement responsive to a recommended inquiry path as taught by Bates since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses determining symptom data to collect from a patient based on a recommended inquiry path, and collecting a blood pressure measurement using an automatic blood pressure machine as part of collecting that symptom data as taught by Bates would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Kutty lastly teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to have an XRAY machine take a targeted image, responsive to a recommended inquiry path ([97], [119], [141]-[143], and [148] describe an assisted diagnostic system providing a recommended series of inquiries for a patient, and having an x-ray test performed to confirm an impression based on the patient responses; [180] provides an example where the system determines that a chest x-ray is necessary based on an impression of tuberculosis).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Zhong to include having an XRAY machine take a targeted image, responsive to the recommended inquiry path as taught by Kutty since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Zhong already discloses determining symptom data to collect from a patient based on a recommended inquiry path, and collecting a targeted image using an x-ray machine as part of collecting that symptom data as taught by Kutty would perform that same function in Zhong, making the results predictable to one of ordinary skill in the art (MPEP 2143).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent Application Publication 2018/0011979) in view of Endo et al (US Patent Application Publication 2017/0161370), Iliff (WO-9802836), Bates (US Patent Application Publication 2017/0323071), and Kutty (US Patent Application Publication 2016/0321431) as applied to claims 1 and 10 above, and further in view of Karim et al (US Patent Application Publication 2018/0277251).

With respect to claim 5, Zhong/Endo/Iliff/Bates/Kutty teaches the computer processing system of claim 1. Zhong does not expressly disclose wherein the user interface is configured to receive user updates to an inquiry reference model. 
However, Karim teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to receive user updates to an inquiry reference model via a user interface ([101], [114], [153], and [154] describe a system having symptom algorithms for collecting symptom data from a user, where updates to the symptoms and conditions are received via the user interface).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the combination of Zhong, Endo, Iliff, Bates, and Kutty to configure the user interface to receive user updates to the inquiry reference model as taught by Karim since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Zhong, Endo, Iliff, Bates, and Kutty already teaches updating the model (see e.g. Zhong [21]), and receiving updates to the inquiry reference model via the user interface as taught by Karim would perform that same function in the combination of Zhong, Endo, Iliff, Bates, and Kutty, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 14 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding et al (US Patent Application Publication 2019/0035506)
Tang et al (US Patent Application Publication 2018/0365381)
Perlroth et al (US Patent Application Publication 2017/0262609)
Liu et al, Augmented LSTM Framework to Construct Medical Self-diagnosis Android

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626